
	

113 HR 5442 IH: Corporate Transparency and Accountability Act
U.S. House of Representatives
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5442
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2014
			Mr. Pocan introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to require the disclosure of total corporate tax paid
			 by a corporation in each annual report required to be filed under such
			 Act.
	
	
		1.Short titleThis Act may be cited as the Corporate Transparency and Accountability Act.
		2.Requirement to disclose total corporate taxes paidSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end
			 the following new subsection:
			
				(s)Disclosure of total corporate taxes paid
					(1)Disclosure requirementEach issuer required to file an annual or quarterly report under subsection (a) shall disclose in
			 that report—
						(A)the total pre-tax profit of the issuer during the period covered by the report; and
						(B)the total amount paid by the issuer in State and Federal taxes during the period covered by the
			 report.
						(2)Availability of informationThe Commission shall ensure that, to the greatest extent practicable, the information required by
			 this subsection is publicly available through the Commission website in a
			 manner that is searchable, sortable, and downloadable..
		
